 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
     Facsimile: 650-648-0705
 4   mark@javitchlawoffice.com
     Attorney for Plaintiff
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN FRANCISCO DIVISION

11
12   BRIAN SCHLESINGER,                                        Case No.: 3:19-cv-02147-EMC

13                         Plaintiff,                          STIPULATION OF DISMISSAL OF
                                                               INDIVIDUAL CLAIMS WITH PREJUDICE
14                   v.                                        AND CLASS CLAIMS WITHOUT
                                                               PREJUDICE; [PROPOSED ORDER]
15   WORLD WIDE MEDICAL SERVICES, INC., a
     Florida corporation, JOHN DOE 1, an unknown
16   business entity

17                        Defendants.

18
19          Plaintiff BRIAN SCHLESINGER (“Plaintiff”) and Defendant WORLD WIDE MEDICAL
20   SERVICES, INC., by and through their respective undersigned counsel, request that this Court dismiss
21   this matter with prejudice as to Plaintiff’s individual claims, and without prejudice as to the putative
22   class pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each party shall bear
23   his/its own costs and attorneys’ fees.
24
     Dated: August 30, 2019                        By: /s/ Mark L. Javitch
25                                                 Mark L. Javitch
                                                   Javitch Law Office
26                                                 Attorney for Plaintiff
27
                                                           1
28
                                                                                                3:19-cv-02147-EMC
     STIPULATION OF DISMISSAL
 1   Dated: August 30, 2019        BLANK ROME LLP

 2                                 By: /s/ Justin M. Brandt
                                       Ana Tagvoryan
 3                                     Justin M. Brandt
                                       Attorneys for Defendant
 4                                     WORLD WIDE MEDICAL SERVICES, INC.

 5
 6                                  ORDER (L.R. 7-12)

           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
 8
     Dated: September ____,
                       3 2019
 9                                    Hon. Edward M. Chen

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            2
28
                                                                    3:19-cv-02147-EMC
     STIPULATION OF DISMISSAL
